Dismiss and Opinion Filed August 19, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00468-CV

                      IN THE INTEREST OF A.L. AND A.L., Children

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-13880

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                 Opinion by Chief Justice Wright
       By letter dated June 9, 2014, appellant notified the Court that the parties in this case had

reached a settlement agreement and a motion to dismiss would be filed “in the next few weeks.”

Thereafter, by letter dated July 7, 2014, the Court notified the parties that because the parties had

resolved their issues, the appeal would be dismissed without further notice unless the parties

notified the Court to the contrary. On July 18, 2014, appellant filed a copy of the June 8, 2014

Rule 11 agreement in this case. And, neither party has notified the Court to delay dismissal of

this appeal.

       Therefore, we dismiss this appeal. TEX. R. APP. P. 42.3(c).



140468F.P05
                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.L. AND A.L.,                   On Appeal from the 254th Judicial District
Children                                            Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-13-13880.
No. 05-14-00468-CV                                  Opinion delivered by Chief Justice Wright.
                                                    Justices Lang-Miers and Brown
                                                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that subject to any agreement of the parties, each party bear its own
costs of this appeal.


Judgment entered August 19, 2014




                                              –2–